Citation Nr: 1433084	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-24 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than February 27, 2009, for the award of additional compensation benefits for dependent son T.A.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that awarded additional compensation benefits for the Veteran's dependent son T.A., effective February 27, 2009.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

In statements dated June 2012, the Veteran raised the issues of his entitlement to service connection for hypertension and liver damage, which are issues that were previously adjudicated by the RO in a June 2010 rating decision.  As these issues have not been readjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The RO did not receive needed evidence regarding the Veteran's dependent T.A. until February 27, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 2009, for the award of additional compensation benefits for dependent son T.A., have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess/Hartman, the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board notes that the issue on appeal was first raised in a notice of disagreement submitted in response to VA's notice of its decision to award additional compensation for the Veteran's son T.A. effective from February 27, 2009.  As stated above, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence necessary to substantiate the claim for benefits.  However, in this case the issue on appeal did not stem from an application for benefits; rather, it stemmed from a notice of disagreement to the effective date assigned for the award of benefits, specifically, additional compensation for a dependent son.  Thus, because the underlying claim-the award of additional compensation-was granted, further notice as to downstream questions, such as the effective date of that award, is not required.  See Dingess/Hartman, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, review of the record shows that an August 2011 statement of the case (SOC) informed the Veteran of the law governing the assignment of an effective date with respect to the issue on appeal.  38 U.S.C.A. § 7105 (West 2002).

With regard to VA's duty to assist a claimant in the development of his or her case, the Board notes that the issue on appeal is not whether the Veteran is entitled to benefits, but the effective date thereof.  As a general rule, adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder and the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the claimant.  Thus, further discussion of VA's duty to assist is not necessary in this context.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ accurately noted the issue on appeal, and the VLJ and the Veteran's representative asked questions to clarify the Veteran's contentions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Merits of the Claim

Here, the Veteran seeks entitlement to an effective date earlier than February 27, 2009 for the addition of his son T.A. as his dependent.  Specifically, the Veteran has contended that the effective date should be November 1, 1997.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2013).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b) (2013).

Regarding establishing entitlement to a higher rate of compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of 38 C.F.R. § 3.204.  38 C.F.R. § 3.213(a) (2013).  38 C.F.R. § 3.204 provides the following:

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see 38 C.F.R. § 3.216).  38 C.F.R. § 3.204(a)(1) (2013).

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Additionally, in making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and the claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In the present case, the evidence shows that the Veteran has had a combined disability rating of at least 40 percent from September 1989, the 30 percent threshold for applicability of the dependency provisions has been met.  See 38 C.F.R. § 3.4(b)(2).

The Veteran asserted in his September 2011 substantive appeal (Form 9) and during his May 2013 hearing that the RO in Anchorage, Alaska lost or misplaced documents pertaining to the Veteran's November 1997 submission of evidence concerning the October 1997 birth of his son.  Specifically, the Veteran has contended that he submitted a form and a copy of his son's birth certificate so that his son's dependency would be considered by VA in calculating the Veteran's award.  The Board notes here that there is a presumption of regularity with regard to administrative processes, and thus, it will be presumed that had VA received such information, it would have been associated with the Veteran's claims file.  See generally Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA may presume regularity of the administrative process in the absence of clear evidence to the contrary).

Here, the record shows that the following evidence was received by VA during the period October 1997 to February 2009: (1) correspondence between the RO, the Veteran, and the Board concerning various claims of entitlement to service connection and a total disability rating; (2) correspondence regarding the dates of the Veteran's active service; (3) treatment records; (4) a letter dated August 1999 in which VA provided information regarding the Veteran's monthly award after an increase in his schedular rating and listed the projected monthly award amounts for the period October 1989 to May 2011 based on the ages of his listed dependents, none of whom were son T.A.; (5) February 2001 VA correspondence in which the Veteran was informed that he is responsible for reporting any changes in the number of his dependents and which included VA Form 21-0538 (Status of Dependents Questionnaire); (6) a completed Status of Dependents Questionnaire that the Veteran submitted in February 2001 and on which he only listed son D.B. as a dependent; (7) an October 2004 vocational rehabilitation evaluation by non-VA clinician Dr. J.L. in which that clinician noted that the Veteran has "adult children" and "one minor son"; (8) a November 2006 letter in which VA informed the Veteran that he was being paid as a Veteran with two dependents, his spouse and a child who was identified as son D.B.; and (9) a completed Status of Dependents Questionnaire that listed son T.A. and which was received by VA on February 27, 2009 after VA mailed a letter in December 2008 to inform the Veteran that he is responsible for reporting his dependent status.

First, the Board finds that the October 2004 evaluation that documents the Veteran's report of having "adult children" and "one minor son" is not sufficient identifying information that comprises the specific, required information that VA needs in order to identify a dependent, such as a statement of son T.A.'s full name and relationship to the Veteran.  See 38 C.F.R. § 3.204(a)(1).  Second, the Board finds that the Veteran was notified of VA's knowledge of the award status of his dependents on multiple occasions during the period October 1997 to February 2009.  What is more, the record shows that VA made a request for information concerning the status of the Veteran's dependents during this period, but the Veteran failed to provide information regarding son T.A. until February 2009.  The Board finds this evidence highly probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Overall, the record is negative for notice of dependency when it arose or within one year of T.A.'s birth.  The record shows that VA was not notified of the Veteran's son T.A.'s existence until the Veteran submitted his Status of Dependents Questionnaire on February 27, 2009, which was within one year of VA's request for dependency information.  Thus, under the provisions of 38 C.F.R. § 4.01(b), the present appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to an effective date earlier than February 27, 2009, for the award of additional compensation benefits for dependent son T.A., is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


